Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                      June 08, 2016

The Court of Appeals hereby passes the following order:

A16A1686. CALDWELL v. CHURCH.

       Appellants Emil Caldwell and Joanne Caldwell have filed a motion to stay
appeal pending the disposition of bankruptcy proceedings. 11 U.S.C. § 362 (a) (1)
provides for an automatic stay,1 but the appellate courts in this state are
constitutionally required to dispose of every case at the term of court for which it is
entered on the court’s docket for hearing or at the next term of court.2 Accordingly,
the court does not have the power to stay a case in this court and the motion is
DENIED.
       Therefore, it is hereby ordered that this case be REMANDED to the trial court
until the stay of proceedings under the Bankruptcy Act is lifted. At that time, either
party may re-institute the appeal by filing a new Notice of Appeal in the trial court
within thirty (30) days of the date of the entry of the order in the bankruptcy court
lifting the stay.




       1
      See Harkleroad & Hermance, P. C. v. Stringer, 220 Ga. App. 906, 907 (1)
(472 SE2d 308) (1996.)
       2
           1983 Ga. Const., Art. VI, Sec. IX, Para. II.
Court of Appeals of the State of Georgia
                                     06/08/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.